 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDPiper Industries,Inc., Plastic Products DivisionandUnitedRubber,Cork,Linoleum andPlasticWork-ers of America, AFL-CIO. Case 15-CA-5390December 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon a charge filed on August 19, 1974, by UnitedRubber,Cork,Linoleum and PlasticWorkers ofAmerica, AFL-CIO, herein called the Union, and dulyserved on Piper Industries, Inc., Plastic Products Divi-sion, herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by the Re-gional Director for Region 15, issued a complaint onAugust 29, 1974, against Respondent, alleging that Re-spondent has engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on July 17, 1974, follow-ing a Board election of Cases 15-RC-5187 and15-RC-5189, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;' andthat, commencing on or about June 3, 1974, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting to doso, and has unilaterally changed wages of employees inthe unit. On September 5, 1974, Respondent filed itsanswer to the complaint admitting in part, and denyingin part, the allegations in the complaint, and submittingtwo affirmative defenses.On September 9, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, asserting that Respondent, by itsanswer to the complaint, admits having engaged inconduct violative of the Act, and is attempting to reliti-gate issues raised and litigated in the underlying rep-resentation proceeding. Subsequently, on SeptemberIOfficial notice is taken of the record in the representation proceeding,Cases 15-RC-5187 and 15-RC-5189, as the term "record" is defined inSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8,as amended. SeeLTVElectrosystems, Inc.,166 NLRB 938 (1967), enfd. 388F.2d 683 (C.A. 4, 1968);Golden Age Beverage Co.,167 NLRB 151 (1967),enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F. Supp. 573(D.C. Va., 1957);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91(C.A. 7, 1968); Sec. 9(d) of the NLRA.23, 1974, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice to Show Cause, Respondent opposes the Motionfor Summary Judgment on the grounds that the certifi-cation issued the Union in the underlying representa-tion proceeding is invalid because of an improper unitdetermination and the erroneous resolution of its objec-tions to the election.Review of the representation proceeding record,which is before us, indicates that the Respondentsought a separate unit at each of its plants, whereas theUnion and the intervening labor organizations soughta single unit for both plants. Following a hearing, theRegional Director issued a Decision and Direction ofElection, finding appropriate a single unit, and direct-ing an election therein. Respondent filed a request forreview of this determination, reasserting its contentionbefore the Board that the single unit was inappropriate.On August 30, 1973, the Board denied the Respon-dent's request for review as it raised no substantialissues warranting review. The first election was incon-clusive, and a runoff election was conducted, in whichthe Union prevailed. Respondent and the interveninglabor organization filed timely objections to the elec-tion, asserting that Respondent's sending home a num-ber of employees and the failure to update the eligibilitylist rendered the election nonrepresentative. On Janu-ary 23, 1974, the Regional Director issued a SecondSupplemental Decision and Certification of Represen-tative, in which he found,inter alia,that no eligibleemployees had been foreclosed from voting and that arepresentative number had participated in the election.Thereafter,Respondent requested review of the Re-gional Director's decision, reasserting its contentionsbefore the Board. On March 4, 1974, the Board grantedthe Respondent's request for review. Upon full consid-eration of the record, the Board, on July 17, 1974,issued a Decision on Review and Certification ofRepresentative,'adopting the findings and recom-zPiper Industries, Inc., Plastic ProductsDivision,212NLRB No. 66(1974).215 NLRB No. 68 PIPER INDUSTRIES, INC.mendations of the Regional Director and certifying theUnion.It thus appears that we have previously consideredthe Respondent's contentions both as to the unit andthe objections to the election.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.'We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Tennessee corporation, is licensed todo, and is doing, business at a facility in Jackson, Mis-sissippi,where it is engaged in the production ofmolded plastic products and television cabinets. Dur-ing the past 12 months, which period is representativeof all times material herein, Respondent purchased andreceived goods valued in excess of $50,000 at its Jack-son,Mississippi, facility directly from points locatedoutside the State of Mississippi. During the sameperiod,Respondent sold and shipped goods andmaterials valued in excess of $50,000 from its Jackson,Mississippi, facility directly to purchasers located out-side the State of Mississippi.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.3SeePittsburgh Plate Glass Co v NLR B.,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(1) and 102 69(c)Respondent denies the appropriateness of the unit in its answer to thecomplaint This issue, having been raised and litigated, both before theRegional Director and the Board, in the representation case, may not berelitigated hereinCherokee Nitrogen Company,200 NLRB 630 (1972)11THE LABORORGANIZATION INVOLVED369United Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All productionand maintenance employees em-ployed by Employerat its plastic molding andcabinet plants,located inJackson,Mississippi, ex-cluding officeclerical employees,professional em-ployees,guards and supervisors as defined in theAct.2.The certificationOn November 28, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Direc-tor for Region 15, designated the Union as their rep-resentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employees insaid unit on July 17, 1974, and the Union continues tobe such exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about February 4, 1974, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout June 3, 1974, and continuing at all times the-reafter to date, the Respondent has refused, and contin-ues to refuse, to recognize and bargain with the Unionas the exclusive representative for collective bargainingof all employeesin saidunit, and has unilaterallychanged the existing wage rates of employees in theunit.Accordingly, we find that the Respondent has, sinceJune 3, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondenthas engaged in 370DECISIONSOF NATIONALLABOR RELATIONS BOARDand is engaging in unfair labor practiceswithin themeaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving foundthatRespondent has engaged in andis engaging in unfair labor practiceswithin themeaningof Section8(a)(5) and(1) of the Act,we shall order thatit cease anddesist therefrom,and, upon request, bar-gain collectivelywith the Unionas the exclusive rep-resentative of all employees in the appropriate unit,and, if an understanding is reached,embody such un-derstanding in a signed agreement,and cease and desistfrom unilaterally changing the existing wage rates ofemployees in the unit.In order to insure that the employees in the appropri-ate unit willbe accordedthe servicesof their selectedbargaining agent forthe period provided by law, weshall construe the initialperiod of certificationas begin-ning on thedateRespondent commences to bargain ingood faithwith the Unionas the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merceCompany d/b/a LamarHotes140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);BurnettConstruction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board,upon the basis of the foregoing facts andthe entirerecord,makes the following:clerical employees, professional employees, guards andsupervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since July 17, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about June 3, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, and by unilaterally changing thewage rates of employees in the unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain and unilateralwage changes, Respondent has interfered with, re-strained, and coerced, and is interfering with, restrain-ing, and coercing, employees in the exercise of therights guaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Piper Indus-tries, Inc., Plastic Products Division, Jackson, Missis-sippi, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO, as theexclusive bargaining representative of its employees inthe following appropriate unit:CONCLUSIONS OF LAW1.Piper Industries, Inc., Plastic Products Division,is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees em-ployed by Employer at its plastic molding and cabinetplants, located in Jackson, Mississippi, excluding officeAll productionand maintenance employees em-ployed by Employerat its plastic molding andcabinet plants, located in Jackson,Mississippi, ex-cluding officeclericalemployees,professional em-ployees,guards and supervisors as defined in theAct.and unilaterally changing wages of employees in saidappropriate unit. PIPER INDUSTRIES, INC.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Jackson, Mississippi, facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 15, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the eventthatthisOrder is enforcedby a Judgmentof a United StatesCourt ofAppeals, the words in the notice reading"Postedby Order of theNational LaborRelations Board"shall read "Posted Pursuant to a Judgmentof the UnitedStates Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."371APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with United Rub-ber,Cork,Linoleum and PlasticWorkers ofAmerica, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below, or unilaterally change the wages ofthe employees in said unit.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit it:All production and maintenance employeesemployed by Employer at its plastic moldingand cabinet-plants, located in Jackson, Missis-sippi,excludingofficeclericalemployees,professional employees, guards and supervisorsas defined in the Act.PIPERINDUSTRIES,INC.,PLASTICPRODUCTS DIVISION